

117 S2805 IS: Small Passenger Vessel Liability Fairness Act of 2021
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2805IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Schumer (for Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo revise laws regarding liability in certain civil actions, and for other purposes.1.Short titleThis Act may be cited as the Small Passenger Vessel Liability Fairness Act of 2021.2.Exoneration and limitation of liability for small passengers vessels(a)RestructuringChapter 305 of title 46, United States Code, is amended—(1)by inserting the following before section 30501:IGeneral provisions;(2)by inserting the following before section 30503:IIExoneration and limitation of liability generally; and(3)by redesignating sections 30503 through 30512 as sections 30521 through 30530, respectively.(b)DefinitionsSection 30501 of title 46, United States Code, is amended to read as follows:30501.DefinitionsIn this chapter—(1)the term owner includes a charterer that mans, supplies, and navigates a vessel at the charterer's own expense or by the charterer's own procurement; and(2) the term covered small passenger vessel—(A)means a small passenger vessel, as defined in section 2101 of this title, that—(i)is less than 100 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title; and(ii)is carrying—(I)for overnight domestic voyages, not more 49 passengers; and(II)for all other voyages, not more than 150 passengers; and(B)includes any wooden vessel constructed prior to March 11, 1996, that carries passengers on overnight domestic voyages..(c)Applicability(1)In generalSection 30502 of title 46, United States Code, is amended to read as follows:30502.Application(a)In generalExcept as otherwise provided and subject to subsection (b)—(1)subchapter II (except section 30521) of this title shall apply to seagoing vessels and vessels used on lakes or rivers or in inland navigation, including canal boats, barges, and lighters that are not covered small passenger vessels; and(2)subchapter III of this title shall apply to seagoing vessels, and vessels used on lakes or rivers or in inland navigation, including canal boats, barges, and lighters, that are covered small passenger vessels. (b)Declaration of nature and value of goodsSection 30521 of this title shall not apply to vessels described in subsection (a) of this section..(d)Rules for small passenger vesselsChapter 305 of title 46, United States Code, is amended by adding at the end the following:IIIExoneration and limitation of liability for covered small passenger vessels30541.Exoneration and limitation of liability provisions(a)In generalBy not later than 180 days after the date of enactment of the Small Passenger Vessel Liability Fairness Act of 2021, the Commandant shall promulgate rules relating to exoneration and limitation of liability for all covered small passenger vessels that—(1)provide just compensation in any claim for which the owner or operator of a covered small passenger vessel is found liable; and(2)comply with the requirements of subsection (b) of this section.(b)Requirements(1)Privity or knowledgeIn a claim for personal injury or death to which this subchapter applies, the privity or knowledge of the master or the owner's superintendent or managing agent, at or before the beginning of each voyage, is imputed to the owner.(2)Apportionment of lossesThe requirements of section 30525 of this title shall apply to a covered small passenger vessel in the same manner as such section applies to a vessel described in section 30502(a)(1).(3)Timing considerationsThe requirements of subsections (b) through (d) of section 30526 of this title shall apply to a covered small passenger vessel in the same manner as the requirements apply to a vessel subject to such section.(c)ApplicabilityThe rules promulgated under subsection (a) shall take effect as if promulgated on the effective date of the Small Passenger Vessel Liability Fairness Act of 2021..(e)Tables of subchapters and tables of sectionsThe table of sections for chapter 305 of title 46, United States Code, is amended—(1)by inserting before section 30501 the following: SUBCHAPTER I—General provisions;(2)by inserting after section 30502 the following:SUBCHAPTER II—Exoneration and limitation of liability;(3)by redesignating the items relating to sections 30503 through 30512 as items relating to sections 30521 through 30530, respectively; and(4)by adding at the end the following: SUBCHAPTER III—Exoneration and limitation of liability for covered small passenger vessels Sec. 30541. Exoneration and limitation of liability provisions..(f)Conforming amendmentsTitle 46, United States Code, is further amended—(1)in section 14305(a)(5), by striking section 30506 and inserting section 30524;(2)in section 30523(a), as redesignated by subsection (a) of this section, by striking section 30506 and inserting section 30524; (3)in section 30524(b), as redesignated by subsection (a) of this section, by striking section 30505 and inserting section 30523; and(4)in section 30525—(A)by striking section 30505 and section 30523; (B)by striking section 30506 and inserting section 30524; and(C)by striking section 30506(b) and inserting section 30524(b).3.Effective date; severability(a)Effective dateThis Act, and the amendments made by this Act, shall take effect as if enacted into law on September 2, 2019.(b)SeverabilityIf any provision of this Act or an amendment made by this Act, or any application of such provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of this Act and the amendments made by this Act to any other person or circumstance shall not be affected. 